DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al.(US Publication 2012/0276341) in view of Merriam Webster.
Lake et al. discloses a method of embossing a web with two intermeshing rolls where the ribs of one roll fit into the grooves of the other roll.(Figure 5)  The grooves are solely aligned in the machine direction.  The embossing forms continuous flutes extending in the machine direction.  The reference discloses the web can be made by a paper-making process[0084] and can be material to make paper towels.[0004]  This is therefore considered to teach the web being a paper material.  The reference does not disclose the paper is unwound from a roll.  It would have been obvious to one of ordinary skill in the art at the time of filing to unroll the web of paper from a roll since it is extremely well-known and conventional in the manufacturing arts to transport webs using rolls from which they are then unwound for use.  While the method of Lake et al. then uses further rolls on the web, the claim language is open. 
As to scoring rather than embossing the paper, applicant’s description of scoring is “similar to embossing, scoring is a process that stretches or deforms the paper going through the rolls” but he does not disclose how it is different from embossing.  Lake et al. stretches and deforms the paper.  The reference also shows elements similar to applicant’s scoring rolls in Figure 6, and Lake et al. discloses the tip of the embossing elements can be as narrow as 0.1 mm[0113] which would effectively score the paper as it is effectively a line.  Additionally, Merriam Webster teaches that scoring can result in a groove.  The rolls of Lake et al. form grooves in the paper.
Regarding claims 21 and 22, Lake et al. discloses the embossing features can be ridges and grooves as well as a tent shape.[0088]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern of the embossments to be any shape which extends in the machine direction since Lake et al. discloses the pattern can be any type of shape.  Additionally, the shape of the flutes is a matter of choice of a person of ordinary skill in the art absent persuasive evidence it is significant.(MPEP 2144.04 IV B)
Regarding claim 22, Lake et al. discloses the embossed pattern can be sinusoidal shaped flutes.(138)
Regarding claim 23, the path length of the web versus the cross-section of the rolls(Figures 4 and 5) shows the web is much longer in the machine direction than the cross-direction.
Claim 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al. as applied to claim 1 above as evidenced by Kaljura et al.(US Publication 2013/0139837).
Regarding claim 2, since the rolls are embossing the paper, they would be stretching the paper since embossing forms a raised pattern by stretching the paper as taught by Kaljura et al.[0004]
Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lake et al. as applied to claim 1 above, as evidenced by Gelli(US Publication 2014/0044923).
Regarding claims 7 and 9, paper is conventionally made with the fibers oriented in the machine direction as evidenced by Gelli([0009]-[0010]) which teaches that the paper making process arranges the fiber preferentially in the machine direction.
Claims 1, 3, 8, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie(US Publication 2010/0028611) in view of Lake et al.
Adie discloses a method of making laminated board by feeding a web off a roll, embossing it in a nip between two intermeshed rolls, and bonding it to another web.(Figure 1; [0027]; [0048]) Since the rolls are intermeshed, one in the art would understand they have matching patterns.  The reference does not disclose the pattern of the rolls being ribs aligned in the machine direction but it does disclose that any suitable pattern can be used.[0049]    Lake et al. discloses it is known to use a pattern of flutes aligned in the machine direction to emboss a paper web.(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the web of Adie using a pattern on the embossing rolls which was flutes aligned in the machine direction since Adie discloses any pattern can be used and since Lake et al. discloses that using the pattern of  continuous flutes aligned in the machine direction is known in the embossing arts.(Figure 5) 
As to scoring rather than embossing the paper, applicant’s description of scoring is “similar to embossing, scoring is a process that stretches or deforms the paper going through the rolls” but he does not disclose how it is different from embossing.  Lake et al. stretches and deforms the paper.  The reference also shows elements similar to applicant’s scoring rolls in Figure 6, and Lake et al. discloses the tip of the embossing elements can be as narrow as 0.1 mm[0113] which would effectively score the paper as it is effectively a line.  Additionally, Merriam Webster teaches that scoring can result in a groove.  The rolls of Lake et al. form grooves in the paper.
Regarding claims 21 and 22, Adie discloses the pattern can be any type of pattern[0049]  Lake et al. discloses the embossing features can be ridges and grooves as well as a tent shape.[0088]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern of the embossments to be any shape which extends in the machine direction since Adie discloses the pattern can be any type of shape.[0049]  Additionally, the shape of the flutes is a matter of choice of a person of ordinary skill in the art absent persuasive evidence it is significant.(MPEP 2144.04 IV B)
Regarding claim 22, Lake et al. discloses the embossed pattern can be sinusoidal shaped flutes.(138)
Regarding claim 23, the path length of the web versus the cross-section of the rolls(Figure 3) shows the web is much longer in the machine direction than the cross-direction.
Claim 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie and Lake et al. as applied to claim 1 above as evidenced by Kaljura et al.(US Publication 2013/0139837).
Regarding claim 2, since the rolls are embossing the paper, they would be stretching the paper since embossing forms a raised pattern by stretching the paper as taught by Kaljura et al.[0004]
Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie and Lake et al. as applied to claim 1 above as evidenced by Gelli(US Publication 2014/0044923).
Regarding claims 7 and 9, paper is conventionally made with the fibers oriented in the machine direction as evidenced by Gelli([0009]-[0010]) which teaches that the paper making process arranges the fiber preferentially in the machine direction.
Information Disclosure Statement
The reference in the IDS dated 10/4/17 has been marked through since the US Publication number listed does not have the correct inventor name or publication date listed.
Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Lake et al. is not scoring, applicant has not defined scoring other than to say “similar to embossing, scoring is a process that stretches or deforms the paper going through the rolls” but he does not disclose how it is different from embossing.  Lake et al. stretches and deforms the paper.  The reference also shows elements similar to applicant’s scoring rolls in Figure 6, and Lake et al. discloses the tip of the embossing elements can be as narrow as 0.1 mm[0113] which would effectively score the paper as it is effectively a line. While the measurements are for Figure 6 which is not embossing, the same element numbers are used for Figures 5 and 6, causing one to expect the same size parameters can be used for the rolls.  Additionally, Merriam Webster teaches that scoring can result in a groove.  The rolls of Lake et al. form grooves in the paper.  Applicant has not defined scoring such that it excludes Lake et al.  
Regarding applicant’s argument that the scoring causing stretching on the paper so that the original width is almost equal to the scored width, conventional scoring results in a crease or line made in the paper, it does not result in stretching of the paper away from the score line as evidenced by the definition of score in Merriam Webster, which does not suggest stretching of the material being scored. For example, Meyer et al.(US Patent 2,547,880) effectively scores the paper since it forms creases in the paper, but it does not stretch it.  This suggests that “Scoring” is just an equivalent term for “embossing” rather than a different process since applicant’s description of scoring does not have any of the elements of scoring as defined by Merriam Webster.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/BARBARA J MUSSER/Primary Examiner, Art Unit 1746